LONG, Judge.
The appellant, Wade Cox, was convicted of two counts of failing to purchase a business license to operate a salvage company, as proscribed by Ordinance 285-A/275, City of Atmore Code of Ordinances. The appellant contends, and the City concedes, that the City failed to introduce and prove the ordinance upon which the underlying charges were based, and that the City therefore, failed to establish a prima facie case. “ ‘[I]n a criminal prosecution for violation of a city ordinance the city must plead and prove the ordinance.’ [Ex parte ] Maxwell, 439 So.2d [715] at 716 [ (Ala.1983) ]; Prather v. City of Hoover, 585 So.2d 257, 258 (Ala.Cr.App.1991).” Truman v. City of Enterprise, 606 So.2d 1151,1153 (Ala.Cr.App.1992). See also McDonald v. City of Birmingham, 642 So.2d 535 (AIa.Cr.App.1994).
The record reveals that the City did in fact fail to introduce or prove the ordinance the appellant was charged with violating. “Thus, the prosecution omitted a necessary element of the offense charged.” Truman, 606 So.2d at 1153. Accordingly, the trial court erred in denying the appellant’s motion for a judgment of acquittal.
The judgment of the trial court is reversed, and a judgment is rendered in favor of the appellant.
REVERSED AND JUDGMENT RENDERED.
All Judges concur.